Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On line 1 of paragraph 0001 of the specification submitted in the Preliminary Amendment filed on August 30, 2021, the phrase “This application is a continuation of U.S. Patent Application No. 15/017,977” was changed to:
--This application is a continuation of U.S. Patent Application No. 16/246,782, filed January 14, 2019 and issued as U.S. Patent no. 10,844,368 on November 24, 2020, which is a continuation of U.S. Patent Application No. 15/017,977—
so as to include parent application serial no. 16/246,782 in the claim of priority.  
A period was inserted at the end of claim 12.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/953,118 is being allowed in view of the proper terminal disclaimer filed on June 16, 2022, and in view of Applicants’ persuasive arguments that a terminal disclaimer over U.S. Patent no. 10,875,022 is not required since the claims of this patent do not recite the limitation that the magnetic assembly “is configured to simultaneously capture or move the first plurality of magnetic affinity beads in the first process chamber and the second plurality of magnetic affinity beads in the second process chamber”, as recited in each of independent claims 5, 12 and 19 of the instant application. In addition, Application serial no. 16/953,118 is being allowed since none of the prior art of record teaches or fairly suggests a diagnostic apparatus comprising 1) a module configured to extract nucleic acids from a plurality of nucleic-acid containing samples, wherein the module comprises a waste chamber and a plurality of lanes, each lane comprising a process chamber, 2) an assembly comprising both a magnetic assembly and a heater assembly, and 3) a liquid dispenser, wherein the assembly is configured to receive the module containing the process chambers, the heater assembly is configured to heat a nucleic acid-containing sample and magnetic affinity beads in each process chamber, the magnetic assembly is configured to simultaneously capture or move the magnetic affinity beads in each of the process chambers, the heater assembly and the magnetic assembly are configured to operate together, the liquid dispenser is configured to withdraw all or substantially all of a liquid of the first nucleic acid-containing sample from the first process chamber and all or substantially all of a liquid of the second nucleic acid-containing sample from the second process chamber after use of the heater assembly and the magnetic assembly, wherein the heater assembly is configured to heat the first and second process chambers without unduly heating another portion of the lanes, and wherein operations by the heater assembly and the magnetic assembly are performed on liquid material in the first process chamber without transporting either the liquid material or the first process chamber to a different location to perform either heater assembly or magnetic assembly operations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 18, 2022